      To:  
Date:March 3, 2009
Subject:  
The Andersons, Inc.
2009 Stock Only Stock Appreciation Rights Letter of Agreement

You have been selected to receive a 2009 Stock Only Stock Appreciation Rights
Grant (the “SOSARs”) under the Long Term Performance Compensation Plan (the
“Plan”). This Letter of Agreement (the “Agreement”) will document the key
provisions relating to the SOSARs granted to you effective as of March 2, 2009.

Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2009 SOSARs. You are also encouraged
to review the summary question/answer guide that provides detailed information
and illustrations about how the Plan operates. There is also a formal Plan
document that controls the actual interpretation and operation of the Plan. A
copy of the Plan document is available upon your request from the Human
Resources Department.

When you are satisfied that you understand the terms of the SOSARs, please
execute the Agreement by signing the attached Acknowledgment of Receipt form and
returning it to Teresa Scott in the Human Resources Department by Monday,
March 16, 2009. Remember to keep a copy for your files.



  1.   Grant of SOSARs: The Andersons, Inc. (the “Company”) hereby grants to you
SOSARs with respect to «SOSARS» common shares at a Grant Price of $11.02 per
share: subject to the terms and conditions of the Plan and this Agreement.



  2.   Restrictions on Exercise of SOSARs: Provided your SOSARs have not
terminated (see Termination and Forfeiture of Rights on page 2), after the end
of the first year of this Agreement (March 2, 2010) thirty-three and one-third
percent (33.3%) of the SOSAR shares shall be exercisable; after the end of the
second year of this Agreement (March 2, 2011) sixty-six and two-thirds percent
(66.7%) of the SOSAR shares shall be exercisable; and after the end of the third
year of this Agreement (March 2, 2012) one hundred percent (100%) of the SOSAR
shares shall be exercisable.



  3.   Exercise of SOSARs: The SOSARs shall be exercised by written notice to
the Company or designated individual, at the Company’s principal place of
business. The notice must be accompanied by the payment of federal, state, and
local tax withholding required to be made by the Company (if any) as a result of
the exercise of such shares. You may elect to pay for your federal, state, and
local tax withholding by having the Company withhold the number of shares
rounded up to the nearest whole share based on Fair Market Value on the date of
exercise. The value of any fractional share that exceeds the amount of taxes due
shall be added to your federal tax withholding.



  4.   Payment of SOSARs: Upon exercise of the SOSARs, you shall be entitled to
receive payment from the Company in an amount equal to (a) the Fair Market Value
at the exercise date minus (b) the Grant Price; multiplied by the number of
shares with respect to which the SOSAR is exercised. The Company shall deliver
to you the value in common shares rounded down to the nearest whole share with
fractional shares added to your federal tax withholding.

1







  5.   Termination and Forfeiture of Rights: Unless exercised, your rights to
vested SOSARs will terminate upon the first to occur of the following dates:



  (a)   the expiration of twelve (12) months after the date of your death,
permanent disability, retirement, or termination of employment other than for
Cause; or



  (b)   the expiration of five (5) years and one (1) month from the effective
date of the grant of this SOSAR (April 1, 2014); or



  (c)   the effective date of termination of employment for Cause.

If unvested, your SOSARs shall become 100% vested and exercisable upon your date
of termination resulting from death, permanent disability, retirement, or
termination of employment due to the sale of your business unit. Your rights to
exercise SOSARs that become vested due to one of the aforementioned events shall
expire upon the earlier of the agreement expiration date or one (1) year from
your date of termination.



  6.   Rights Prior to Exercise of SOSARs: This SOSAR shall not be transferable
by you other than by will or by the laws of descent and distribution and may be
exercised, during your lifetime, only by you except that the right to exercise a
SOSAR may be transferred in accordance with the limitations set forth in the
Plan. You shall have no rights as a shareholder with respect to the SOSAR shares
until payment of related tax withholding, and delivery of such shares as herein
provided.



  7.   Other Acknowledgments: Participant acknowledges that the Compensation
Committee may adopt and/or change from time to time such rules and regulations
as it deems proper to administer the Plan.



  8.   Binding Effect: This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

[e25294-9651113263523ee94f_2.jpg]

Thank You,

Arthur D. DePompei

Vice President, Human Resources

The Andersons, Inc.

2